Citation Nr: 0510795	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  97 32-086A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for PTSD.  He filed a timely appeal.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), includes notification 
provisions that require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

A review of the record, however, shows that the veteran was 
not provided notification of the VCAA and the effect it had 
on the current claim.  Specifically, despite the VCAA having 
been in effect for several years, the record on appeal fails 
to show that the RO either provided the veteran with notice 
of the VCAA or notice addressing which party is responsible 
for obtaining specific evidence needed to substantiate the 
claim at issue.  Therefore, a remand is required for the VA 
to undertake all necessary actions to insure that the veteran 
is provided adequate notice as provided by 38 U.S.C.A. § 
5103(a) (West 2002).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Furthermore, the veteran has identified several in-service 
PTSD stressors that occurred while he was assigned to the 
138th Military Police Company, Fort Jackson, South Carolina.  
In an attempt to verify these in-service stressors, the RO 
requested information from the Department of Army pursuant to 
FOIA (the Freedom of Information Act).  In November 2004, the 
Department of the Army responded stating that it had referred 
the RO's request to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), however, as no response 
has been received from USASCRUR, it is  appropriate that VA 
wait for a response before deciding this claim.  VA should 
also request a copy of his personnel file in order to attempt 
to verify his in-service stressors.  

Therefore, this appeal is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection for PTSD.  The veteran must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that he has in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO should contact the National 
Personnel Records Center and request all 
of the veteran's personnel records.  

3.  The RO should prepare of a summary of 
his stressors using the information 
provided in the stressor statements found 
in the claims file, and forward the 
summary to USASCRUR and ask them to 
attempt verify each claimed stressor.  
The veteran must be informed of the 
results of the search.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim for service connection for PTSD on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA, and the provisions of 38 C.F.R. 
§ 3.304(f) (2004).  If the benefit sought 
on appeal is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which should include a summary of 
the evidence and the law and regulations 
considered pertinent to the issue 
currently on appeal. An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


